Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 1 of 7




          EXHIBIT 15
Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 2 of 7


                                                                   Page 1
                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA
    -------------------------------X
    DEMOCRACY PARTNERS, LLC, et             :
    al.,                                    :
                                            :   Case No:
                 Plaintiffs                 :   1:17-CV-1047-ESH
                                            :
                       -vs-                 :   Pages 1 - 15
                                            :
    PROJECT VERITAS ACTION FUND,            :
    et al.,                                 :
                                            :
                 Defendants                 :
    -------------------------------X


            Videotape Deposition of Hrant Jamgochian
                           Washington, D.C.
                      Friday, February 22, 2019




    Reported by:      Kathleen M. Vaglica, RPR, RMR
    Job No:     461985


                         MAGNA LEGAL SERVICES
                            (866) 624-6221
 Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 3 of 7


                                                                    Page 2
 1

 2

 3

 4

 5

 6                                Friday, February 22, 2010

 7                                (10:23 a.m.)

 8

 9   Videotape Deposition of Hrant Jamgochian, held at

10   the offices of:

11

12          Verdi & Ogletree PLLC

13          1325 G Street, N.W.

14          Suite 500

15          Washington, D.C.      20005

16

17

18   Pursuant to notice, before Kathleen M. Vaglica, RPR,

19   RMR, a Notary Public in and for the District of

20   Columbia.

21

22
 Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 4 of 7


                                                                    Page 9
 1   affairs director.

 2          Q.    And who's Stephen Campbell?

 3          A.    He was a government affairs assistant,

 4   administrative assistant, who left our organization

 5   about four years ago.

 6          Q.    What role do you serve at Dialysis

 7   Patients?

 8          A.    I'm currently the CEO for Dialysis Patient

 9   Citizens.

10          Q.    And how long have you worked there?

11          A.    I've worked there, it will be eight years

12   in April.

13          Q.    Got a few questions now and I'm going to

14   be discussing doing business, and by that I mean did

15   you pay money or did dialysis patients pay money for

16   goods or services; is that clear?

17          A.    Yes.

18          Q.    Did Dialysis Patient Citizens do business

19   with Robert Creamer, Strategic Consulting Group, or

20   Democracy Partners prior to 2016?

21          A.    No, it has not.

22          Q.    In 2016 did Dialysis Patient Citizens
 Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 5 of 7


                                                                    Page 10
 1   agree on services to be performed by Democracy

 2   Partners, Strategic Consulting Group, or Robert

 3   Creamer?

 4          A.    No, we did not.

 5          Q.    In 2016 did Dialysis Patient Citizens

 6   agree on how much money would be paid to Democracy

 7   Partners, Strategic Consulting Group, or Robert

 8   Creamer?

 9          A.    No, we did not.

10          Q.    Did Dialysis Patient Citizens have a

11   contract with Democracy Partners, Strategic

12   Consulting Group, or Robert Creamer in 2016?

13          A.    No, we did not.

14          Q.    Is it accurate to say that the only thing

15   close to business that occurred between Dialysis

16   Patient Citizens and Democracy Partners, Strategic

17   Consulting Group, or Robert Creamer in 2016 was you

18   scheduled and then canceled a meeting to discuss

19   potential opportunities to work together?

20          A.    Yes, that's accurate.

21          Q.    Mr. Jamgochian, I thank you very much for

22   your candor.      I may have some followups on redirect,
 Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 6 of 7


                                                                    Page 11
 1   but I'm done here.

 2   EXAMINATION BY COUNSEL FOR THE PLAINTIFF, DEMOCRACY

 3                         PARTNERS, ET AL.

 4   BY MS. LINDENBAUM:

 5          Q.    Mr. Jamgochian, did you watch any of the

 6   videos that Project Veritas had posted of Robert

 7   Creamer, Democracy Partners?

 8          A.    I did not.     My staff had informed me of

 9   some of the negative publicity, which is why I

10   decided to cancel pursuing our partnership or

11   potential partnership.

12          Q.    Were you concerned that Democracy Partners

13   or Bob Creamer had done anything illegal?

14          A.    Not illegal, but more PR.         I represent a

15   nonprofit organization, and for Dialysis Patient

16   Citizens need to make sure that we maintain the best

17   possible public image.

18          Q.    Would you have continued to pursue the

19   relationship with Bob Creamer in either Strategic

20   Partners -- Strategic Consulting or Democracy

21   Partners had it not been for the actions of Project

22   Veritas?
 Case 1:17-cv-01047-ESH Document 63-20 Filed 05/06/19 Page 7 of 7


                                                                    Page 15
 1                   CERTIFICATE OF NOTARY PUBLIC

 2                I, Kathleen M. Vaglica, the officer before

 3   whom the foregoing deposition was taken, do hereby

 4   certify that the witness whose testimony appears in

 5   the foregoing deposition was duly sworn by me; that

 6   the testimony of said witness was taken by me in

 7   stenotype and thereafter reduced to typewriting

 8   under my direction; that said deposition is a true

 9   record of the testimony given by said witness; that

10   I am neither counsel for, related to, nor employed

11   by any of the parties to the action in which this

12   deposition was taken; and, further, that I am not a

13   relative or employee of any attorney or counsel

14   employed by the parties hereto, nor financially or

15   otherwise interested in the outcome of the action.

16

17                                ___________________________

18                                Notary Public in and for

19                                The District of Columbia

20

21   My Commission Expires:

22   February 28, 2021
